DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “providing” and “receiving” and “linking”. This judicial exception is not integrated into a practical application because all that is happening here is providing and receiving information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite generic computer components. The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation but for the recitation of generic computer components.  That is, other than reciting “a database” and/or user device”, nothing in the claim element precludes the step from practically being performed in the human mind and/or a human action.  For example, but for the “a database” and/or “user device” language, the claim encompasses the user to provide a database of information which can be on paper and have the user make a selection.   Additionally, the mere nominal recitation of a generic database and/or user device does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715